48 F.3d 1224NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Ronald L. HALVERSON, Appellant,v.CLAY COUNTY COURT SYSTEM;  Clay County Sheriff's Department;Arthur L. Rusch, Circuit Court Judge;  CraigThompson, State's Attorney;  JamesMcCulloch, Court AppointedAttorney, Appellees.
No. 94-2928.
United States Court of Appeals,Eighth Circuit.
Submitted:  Feb. 14, 1995.Filed:  March 1, 1995.

Before FAGG, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
Ronald L. Halverson, a South Dakota inmate, appeals from the district court's1 dismissal of his 42 U.S.C. Sec. 1983 action pursuant to 28 U.S.C. Sec. 1915(d).


2
We conclude the district court did not abuse its discretion in dismissing Halverson's complaint as frivolous.  See Denton v. Hernandez, 112 S. Ct. 1728, 1734 (1992) (standard of review);  Neitzke v. Williams, 490 U.S. 319, 325 (1989) (defining "frivolous" as lacking arguable basis in law or fact).  Halverson's claim that his counsel was incompetent lacks an arguable basis in law.  See Holbird v. Armstrong-Wright, 949 F.2d 1019, 1020 (8th Cir. 1991) (per curiam) (counsel's conduct not action under color of state law for purpose of Sec. 1983 violation).  The other claims ascertainable from Halverson's skeletal complaint relate to the propriety of his conviction and imprisonment, and also lack an arguable basis in law because Halverson has made no showing that his conviction or sentence has been rendered invalid.  See Heck v. Humphrey, 114 S. Ct. 2363, 2372 (1994).


3
Accordingly, we affirm.



1
 The Honorable John B. Jones, United States District Judge for the District of South Dakota